Case: 17-14764   Date Filed: 11/02/2018   Page: 1 of 11


                                                    [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 17-14764
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 7:16-cr-00023-HL-TQL-1



UNITED STATES OF AMERICA,

                                                    Plaintiff - Appellee,



                                versus



GREGORY LAMAR REID,

                                                    Defendant - Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Georgia
                    ________________________

                          (November 2, 2018)
              Case: 17-14764     Date Filed: 11/02/2018   Page: 2 of 11


Before ROSENBAUM, JILL PRYOR and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Gregory Reid appeals his conviction and sentence for possession with intent

to distribute cocaine. After careful review, we affirm.

                                          I.

      A grand jury indicted Reid on one count of possession of a firearm by a

convicted felon, in violation of 18 U.S.C. § 922(g)(1), and one count of possession

with intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C).

After he represented that he could not afford a lawyer, the district court appointed

counsel for Reid. Reid initially pled guilty to the cocaine charge pursuant to a plea

agreement, but the district court permitted him to withdraw the plea due to

problems at sentencing. Reid then pled guilty pursuant to a plea agreement a

second time and was sentenced. We recount these proceedings below.

      Reid entered into an initial plea agreement with the government in which he

agreed to plead guilty to the cocaine possession charge in exchange for the

government’s promise to dismiss the firearm charge. The district court accepted

Reid’s guilty plea. In preparation for sentencing, the probation office prepared a

presentence investigation report (“PSI”), in which it deemed Reid a career offender

pursuant to U.S.S.G.§ 4B1.1(a) based on his prior Georgia convictions for

aggravated assault and cocaine trafficking. Reid objected to the enhancement,


                                           2
                 Case: 17-14764       Date Filed: 11/02/2018        Page: 3 of 11


arguing that he, the government, and a representative of the probation office

agreed, prior to entry of his plea, that he would not be categorized as a career

offender.

      At sentencing, the government explained that it lacked Reid’s full criminal

record when it represented that he would not be designated a career offender.

Reid’s lawyer accepted responsibility for failing to investigate fully Reid’s

criminal history, saying she was “ineffective” in failing to do so. Doc. 45 at 8.1 In

response, the district court asked the parties to weigh three options: allow Reid to

be sentenced according to the career offender guideline, have the government agree

to a lesser sentence, or allow Reid to withdraw or renegotiate his plea agreement.

The district court continued the sentencing hearing.

      At the continuation of the sentencing hearing, Reid’s lawyer asked that

Reid’s guilty plea be withdrawn and new counsel appointed in light of her mistake.

The district court declined to appoint new counsel but permitted Reid to withdraw

his plea. Reid’s lawyer explained that Reid “is going to hire other counsel” by

“sell[ing] his home.” Doc. 48 at 11. The district court responded:

      [L]et me say this, Mr. Reid. . . . You are welcome to hire any lawyer
      you want to. . . . This lady represents you because you represented to
      the Court, under oath, that you were not able to hire a lawyer. . . . So,
      you could be charged with perjury for that offense.



      1
          “Doc. #” refers to the numbered entry on the district court’s docket.

                                                 3
                Case: 17-14764   Date Filed: 11/02/2018   Page: 4 of 11


Id. The court continued:

      If you are able to hire a lawyer, you should have hired a lawyer before.
      If you want to hire a lawyer, that’s fine, go on and do it. [Appointed
      counsel] will remain as your counsel until your lawyer, the lawyer that
      you hire, makes an entry of appearance in this case. In the meantime,
      this case is going to proceed.

Id. at 11-12.

      Days later, Reid entered into a new plea agreement, pursuant to which he

again agreed to plead guilty to the cocaine charge only. The other terms of the plea

agreement were largely the same, except that Reid executed a specific appeal

waiver in which he reserved his right to appeal the district court’s determination

that he should be classified as a career offender. At a change-of-plea hearing, the

district court confirmed that Reid understood the charge against him, the range of

possible penalties, and the appeal waiver, as well as that Reid had sufficient time to

confer with and was satisfied with his lawyer. Reid stated that he wished to plead

guilty because he was, in fact, guilty. The court, however, deferred accepting the

plea until the sentencing hearing.

      The probation office prepared a revised PSI that contained the same

sentencing calculations, including the career offender enhancement. Based on the

enhancement, Reid’s guidelines range was 151 to 188 months’ imprisonment.

Reid again objected to his career offender designation. At the second sentencing




                                          4
              Case: 17-14764     Date Filed: 11/02/2018   Page: 5 of 11


hearing, the district court overruled Reid’s objection to the career offender

enhancement and sentenced Reid to 188 months’ imprisonment.

      This is Reid’s appeal.

                                          II.

      On appeal, Reid challenges his conviction and sentence. As to his

conviction, Reid argues that the district court violated his Sixth Amendment right

to counsel of his choice by threatening him with perjury charges should he hire a

lawyer. As to his sentence, Reid asserts that neither his prior conviction for assault

nor his prior conviction for cocaine trafficking qualifies as a predicate offense for

purposes of the career offender enhancement. We address these arguments in turn.

A.    Sixth Amendment Challenge

      Reid asserts that the district court threatened to charge him with perjury after

he expressed his wish to retain private counsel and that the threat of perjury

prevented him from making a voluntary decision whether to retain private counsel,

thereby violating his Sixth Amendment right to counsel of his choice. The

government counters that by pleading guilty a second time after the district court

made its comments, Reid waived his Sixth Amendment challenge. We review de

novo whether a defendant’s guilty plea results in a waiver of his right to bring a

particular claim on appeal. See United States v. Patti, 337 F.3d 1317, 1320 & n.4

(11th Cir. 2003). We agree with the government that Reid’s claim is waived.


                                           5
              Case: 17-14764     Date Filed: 11/02/2018   Page: 6 of 11


      The district court made the comments to which Reid objects when it

permitted him to withdraw his first guilty plea. Days later, however, Reid entered

into a new plea agreement. During the plea colloquy at the change-of-plea hearing,

the district court confirmed that Reid was pleading guilty freely and voluntarily;

that he was in fact guilty; that he and his lawyer had discussed the case, including

the possible sentence he faced; and that Reid was satisfied with his lawyer’s

representation of him. “When a criminal defendant has solemnly admitted in open

court that he is in fact guilty of the offense with which he is charged, he may not

thereafter raise independent claims relating to the deprivation of constitutional

rights that occurred prior to the entry of the guilty plea.” Tollett v. Henderson, 411
U.S. 258, 267 (1973). This is because “a guilty plea represents a break in the chain

of events which has preceded it in the criminal process.” Id. Put differently, “[a]

defendant who enters a plea of guilty waives all nonjurisdictional challenges to the

constitutionality of the conviction, and only an attack on the voluntary and

knowing nature of the plea can be sustained.” Wilson v. United States, 962 F.2d
996, 997 (11th Cir. 1992). Reid does not argue that his plea was not made

knowingly and voluntarily.

      Nor did Reid preserve his right to appellate review of this claim via a

conditional plea. See United States v. Pierre, 120 F.3d 1153, 1155 (11th Cir.

1997) (“A defendant who wishes to preserve appellate review of a non-


                                          6
             Case: 17-14764     Date Filed: 11/02/2018   Page: 7 of 11


jurisdictional defect while at the same time pleading guilty can do so only by

entering a ‘conditional plea’ in accordance with [Federal Rule of Criminal

Procedure] 11(a)(2).”). Because Reid waived his Sixth Amendment challenge, we

affirm his conviction. We turn to his challenges to his career offender

enhancement—challenges he did preserve via his conditional sentence appeal

waiver.

B.    Challenges to Career Offender Predicate Offenses

      Reid next argues that neither of his prior Georgia convictions —for

aggravated assault and cocaine trafficking—qualifies as a predicate offense under

the career offender guideline. Precedent dictates otherwise.

      We review de novo whether the career offender enhancement properly was

imposed under the Sentencing Guidelines. United States v. Whitson, 597 F.3d
1218, 1220 (11th Cir. 2010). A defendant is deemed a career offender if he has at

least two prior felony convictions for a crime of violence or a controlled substance

offense. U.S.S.G. § 4B1.1(a). A “crime of violence” is an offense punishable by a

term of imprisonment of more than one year that “has as an element the use,

attempted use, or threatened use of physical force against the person of another” or

is one of several enumerated offenses, including “aggravated assault.” Id.

§ 4B1.2(a). A “controlled substance offense” is:

      an offense under federal or state law, punishable by imprisonment for
      a term exceeding one year, that prohibits the manufacture, import,
                                         7
              Case: 17-14764     Date Filed: 11/02/2018    Page: 8 of 11


      export, distribution, or dispensing of a controlled substance (or a
      counterfeit substance) or the possession of a controlled substance (or a
      counterfeit substance) with intent to manufacture, import, export,
      distribute, or dispense.

Id. § 4B1.2(b).

      When determining whether a prior conviction qualifies as a career offender

predicate offense, we apply a “categorical approach,” looking only to the elements

of the prior conviction and not to the underlying facts that led to the conviction.

United States v. Vail-Bailon, 868 F.3d 1293, 1296 (11th Cir. 2017) (en banc), cert.

denied, 138 S. Ct. 2620 (2018). We must presume that a conviction rested upon

nothing more than the least of the acts a statute criminalizes and ask whether that

act necessarily satisfies the definition under the guidelines. Id.

      We are bound to follow prior panel precedent unless and until it is overruled

or undermined to the point of abrogation by this Court sitting en banc or by the

Supreme Court. See United States v. Brown, 342 F.3d 1245, 1246 (11th Cir.

2003); see also United States v. Archer, 531 F.3d 1347, 1352 (11th Cir. 2008)

(noting that, although a decision of the Supreme Court may overrule or abrogate

prior panel precedent, such a decision “must be clearly on point” (internal

quotation marks omitted)). “[U]nder the prior-panel-precedent rule, we must

follow the reasoning behind a prior holding if we cannot distinguish the facts or the

law of the case under consideration.” Scott v. United States, 890 F.3d 1239, 1257

(11th Cir. 2018). This rule applies even if a prior case was wrongly decided,
                                           8
                Case: 17-14764   Date Filed: 11/02/2018    Page: 9 of 11


lacked legal analysis, or “failed to consider certain critical issues or arguments.”

United States v. Lee, 886 F.3d 1161, 1163 n.3 (11th Cir. 2018).

      As Reid acknowledges, this Court previously has held that a prior conviction

under Georgia’s aggravated assault statute, O.C.G.A. § 16-5-21(a)(2), is a “crime

of violence” under U.S.S.G. § 2L1.2, which contains an “enumerated crimes

clause” identical to the one in the career offender guideline, U.S.S.G. § 4B1.2(a).

United States v. Morales-Alonso, 878 F.3d 1311, 1320 (11th Cir. 2018). We

interpret the definition of “crime of violence” consistently throughout the

guidelines. See United States v. Lockley, 632 F.3d 1238, 1241 (11th Cir. 2011)

(citing U.S.S.G. § 2L1.2 cases when interpreting “crime of violence” in U.S.S.G.

§ 4B1.2). And Reid does not argue that Morales-Alonso is inapplicable because it

construed the “crime of violence” definition in U.S.S.G. § 2L1.2 rather than

§ 4B1.2. Thus, this is not a basis to distinguish our prior precedent. See Scott, 890
F.3d at 1257.

      Reid argues instead that Morales-Alonso is distinguishable because in that

case the Court failed to consider that aggravated assault in Georgia requires only a

general intent to commit the offense, a lower mens rea than is required for an

offense to qualify as a “crime of violence” under the guidelines. But under Lee,

this is immaterial: the prior panel precedent rule applies even if Morales-Alonso

failed to consider a persuasive argument as to why the aggravated assault statute


                                           9
               Case: 17-14764       Date Filed: 11/02/2018       Page: 10 of 11


does not qualify as a crime of violence. 886 F.3d at 1163 n.3; see United States v.

Golden, 854 F.3d 1256, 1257 (11th Cir. 2017) (“[E]ven if [a prior decision] is

flawed, that does not give us, as a later panel, the authority to disregard it.”), cert.

denied, 138 S. Ct. 197 (2017). Thus, we are bound by Morales-Alonso to conclude

that Reid’s aggravated assault conviction was a proper predicate offense for his

career offender enhancement.

       We also are bound to conclude that Reid’s cocaine trafficking conviction

qualifies as a “controlled substance offense” for purposes of the career offender

enhancement. The statute under which Reid was convicted provided criminal

penalties for “[a]ny person who knowingly sells, manufactures, delivers, or brings

into this state or who is knowingly in possession of 28 grams or more of cocaine or

of any mixture with a purity of 10 percent more of cocaine.” O.C.G.A. § 16-13-

31(a)(1) (2005). In United States v. Madera-Madera, this Court considered

whether a conviction for methamphetamine trafficking under O.C.G.A. § 16-13-

31(e), a different subsection of the same statute under which Reid was convicted,

qualified as a “drug trafficking offense” under U.S.S.G. § 2L1.2. 333 F.3d 1228,

1230 (11th Cir. 2003). 2 That statute, much like the one under which Reid was



       2
         The definition of “drug trafficking offense” under U.S.S.G. § 2L1.2 is “substantially the
same” as the definition of “controlled substance offense” in U.S.S.G. § 4B1.2(b). United States
v. Orihuela, 320 F.3d 1302, 1304 (11th Cir. 2003). Decisions interpreting one section are
“analogous authorities” for interpreting the other section. Id.

                                               10
             Case: 17-14764     Date Filed: 11/02/2018   Page: 11 of 11


convicted, provided criminal penalties for “[a]ny person who knowingly sells,

manufactures, delivers, or brings into this state or has possession of 28 grams or

more of methamphetamine.” O.C.G.A. § 16-13-31(e). The defendant in Madera-

Madera argued that his conviction did not qualify as a drug trafficking offense

because he merely possessed the methamphetamine, but we rejected that argument,

looking to the structure and purpose behind Georgia’s drug trafficking law. 333
F.3d at 1231-32.

      The cocaine trafficking subsection of that Georgia statute mirrors the

methamphetamine trafficking subsection in every relevant respect. Reid argues

that it nonetheless does not qualify as a controlled substance offense because a

person can violate the statute by “mere possession.” Appellant’s Br. at 27. But

this argument was raised and rejected in Madera-Madera with respect to a nearly

identical statute. We cannot distinguish this case’s facts or law from Madera-

Madera; thus, it binds us. See Scott, 890 F.3d at 1257. We therefore must affirm

Reid’s sentence.

                                        III.

      For the foregoing reasons, Reid’s conviction and sentence are affirmed.

      AFFIRMED.




                                         11